475 F.2d 993
154 U.S.App.D.C. 409
Flaviana B. NOVEDA, Appellant,v.Honorable Elliott L. RICHARDSON.
No. 71-2061.
United States Court of Appeals,District of Columbia Circuit.
Argued Jan. 26, 1973.Decided March 2, 1973.

Richard B. Wolf, Washington, D. C., for appellant.
Thomas H. Queen, Asst. U. S. Atty., with whom Harold H. Titus, Jr., U. S. Atty., John A. Terry, and J. Michael McGarry, III, Asst. U. S. Attys., were on the brief for appellee.
Before GEORGE C. EDWARDS, Jr.,* Circuit Judge for the Sixth Circuit, ROBB, Circuit Judge, and GERHARD A. GESELL**, District Judge, United States District Court for the District of Columbia.
PER CURIAM:


1
Appellant applied for parent's insurance benefits under the Social Security Act.  Her claim was denied by the Secretary of HEW and his action was affirmed by the District Court on crossmotions for summary judgment.  We reverse and remand with directions on the basis of our decision in Radlinska v. Secretary, HEW, 147 U.S.App.D.C. 200, 454 F.2d 1043 (1971), a holding subsequent to the ruling of the District Court.  The Secretary gave principal reliance to a statement made by appellant on her first application in 1959.  Appellant, aged 73, is an impoverished, illiterate widowed mother who was apparently confused at the time the statement was recorded for her.  When her answer is properly discounted in the light of Radlinska, supra, and the record as a whole, it is clear that she received sufficient support for a three-month period to qualify under 20 C.F.R. Sec. 404.350(e)(3).  It is conceded a remand for reconsideration will serve no purpose for the record is complete.  The case is accordingly remanded to the District Court with directions to enter an order declaring appellant's eligibility.


2
It is so ordered.



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 291(a)


**
 Sitting by designation pursuant to 28 U.S.C. Sec. 292(a)